Under stipulations of the parties to this appeal, all the questions involved have heretofore been disposed of except the one raised as to the sufficiency of the title to chapter 7, S. L. 1927, wherein it is contended that said act is unconstitutional for the reasons stated, that the title makes no mention of a tax levy for library funds in cities and towns in excess of the six-mill levy allowed by law for current expenses.
The parties also stipulate that the latter question being raised in cause No. 21343, Protest of Taxpayers of Muskogee County. Brooks v. State et al., decided Oct. 6, 1931,152 Okla. 119, 3 P.2d 814, the decision herein is to follow the decision in that case.
The question raised having been determined adversely to protestants, the judgment and order of the Court of Tax Review is affirmed, and paragraph 3 of the syllabus in cause No. 21343, supra, is adopted as the syllabus herein.
LESTER, C. J., and HEFNER, CULLISON, SWINDALL, ANDREWS, and KORNEGAY, JJ., concur. CLARK, V. C. J., and McNEILL, J., absent.